 
 
I 
108th CONGRESS 2d Session 
H. R. 4585 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2004 
Mr. Hoyer introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To authorize the Secretary of Education to award grants for the support of full-service community schools, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Full-Service Community Schools Act of 2004. 
2.PurposesThe purposes of this Act are the following: 
(1)Providing support for the planning, implementation, and operation of full-service community schools. 
(2)Improving the coordination, availability, and effectiveness of services for children and families. 
(3)Enabling principals and teachers to complement and enrich efforts to help all children reach proficiency in reading and math by 2014. 
(4)Ensuring that children come to school ready to learn every day. 
(5)Enabling families to participate in the education of their children. 
(6)Enabling the more efficient use of Federal, State, local, and private sector resources that serve children and families. 
(7)Facilitating the coordination of programs operated by nonprofit organizations and State, local, and tribal governments. 
3.Full-service community schoolFor purposes of this Act, the term full-service community school means a public elementary or secondary school that— 
(1)participates in a community-based effort to coordinate educational, developmental, family, health, and other comprehensive services through community-based organizations and public and private partnerships; and 
(2)provides access to such services to students, families, and the community. 
4.Local programs 
(a)GrantsThe Secretary of Education (in this Act referred to as the Secretary) may award grants to eligible entities to assist public elementary or secondary schools to function as full-service community schools. 
(b)Use of fundsGrants awarded under this section shall be used to provide or coordinate not less than 3 qualified services at 1 or more public elementary or secondary schools. 
(c)ApplicationTo seek a grant under this section, an eligible entity shall submit an application to the Secretary at such time and in such manner as the Secretary may require. The Secretary shall require that each such application include the following: 
(1)A description of the eligible entity. 
(2)A list of partner entities that will assist the eligible entity to provide or coordinate qualified services. 
(3)A memorandum of understanding between the eligible entity and each partner entity describing the role the partner entity will assume. 
(4)A description of the capacity of the eligible entity to provide and coordinate qualified services at a full-service community school. 
(5)A comprehensive plan that includes descriptions of the following: 
(A)The student, family, and school community to be served, including information about the number of students, families, and community residents to be served and the frequency of services. 
(B)Existing qualified services available at each school to be served and in the community involved. 
(C)Qualified services to be provided or coordinated by the eligible entity and its partner entities. 
(D)Coordination, management, and oversight of qualified services at each school to be served, including the role of the school principal, the full-service community school coordinator, parents, and members of the community. 
(E)Funding sources for qualified services at each school to be served, whether such funding is derived from grants under this section or from other Federal, State, local, or private sources. 
(F)Plans for professional development for managing personnel, or coordinating or delivering qualified services at, the schools to be served. 
(G)Plans for joint utilization and maintenance of school facilities by the eligible entity and its partner entities. 
(6)Identification of principles of effectiveness that are based on— 
(A)an assessment of objective data regarding the need for the establishment of a full-service community school and qualified services at each school to be served and in the community involved; 
(B)an established set of performance measures aimed at ensuring the availability of high-quality services; and 
(C)if appropriate, scientifically-based research that provides evidence that the qualified services involved will help students meet State and local student academic achievement standards. 
(7)A strategy for developing a plan for sustainability. 
(d)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that— 
(1)will serve at least 1 school eligible for a schoolwide program under section 1114 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6314); 
(2)demonstrate a record of effectiveness in integrating at least 3 qualified services; and 
(3)will serve more than 1 full-service community school as part of a community- or district-wide strategy. 
(e)Grant periodEach grant awarded under this section shall be for a period of 5 years. 
(f)Minimum amountThe Secretary may not award a grant to an eligible entity under this section in an amount that is less than $75,000 for each year of the 5-year grant period. 
(g)DefinitionsIn this section: 
(1)The term eligible entity means a consortium of a local educational agency and 1 or more community-based organizations, nonprofit organizations, or other public or private entities.  
(2)The term qualified services means any of the following:  
(A)Early childhood education. 
(B)Remedial education activities and academic enrichment activities. 
(C)Programs under the Head Start Act, including Early Head Start programs. 
(D)Programs that promote parental involvement and family literacy, including the Reading First, Early Reading First, and William F. Goodling Even Start Family Literacy programs authorized in part B of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6361 et seq.). 
(E)Youth development programs. 
(F)Parent leadership development activities. 
(G)Parenting education activities. 
(H)Child care services. 
(I)Community service and service learning opportunities. 
(J)Programs that provide assistance to students who have been truant, suspended, or expelled. 
(K)Job training and career counseling services. 
(L)Nutrition services. 
(M)Primary health and dental care. 
(N)Mental health prevention and treatment services. 
(O)Adult education, including instruction in English as a second language.   
5.State programs 
(a)GrantsThe Secretary may award grants to State collaboratives to support the development of full-service community school programs in accordance with this section. 
(b)Use of fundsGrants awarded under this section shall be used only for the following: 
(1)Planning, coordinating, and expanding the development of full-service community schools in the State. 
(2)Providing technical assistance and training at full-service community schools, including professional development for personnel and creation of data collection and evaluation systems. 
(3)Collecting, evaluating, and reporting data about the progress of full-service community schools. 
(4)Evaluating the impact of State policies and guidelines in the integration of Federal and State programs at full-service community schools. 
(c)ApplicationTo seek a grant under this section, a State collaborative shall submit an application to the Secretary at such time and in such manner as the Secretary may require. The Secretary shall require that each such application include the following: 
(1)A list of all governmental agencies and nonprofit organizations that will participate as members of the State collaborative. 
(2)A description of the expertise of each member of the State collaborative— 
(A)in coordinating Federal and State programs across multiple agencies; and 
(B)in working with and developing the capacity of full-service community schools. 
(3)A comprehensive plan describing how the grant will be used to plan, coordinate, and expand the delivery of services at full-service community schools. 
(4)An explanation of how the State will provide technical assistance and training, including professional development, at full-service community schools. 
(5)An explanation of how the State will collect and evaluate information on full-service community schools. 
(d)Grant periodEach grant awarded under this section shall be for a period of 5 years. 
(e)Minimum amountThe Secretary may not award a grant to a State collaborative under this section in an amount that is less than $500,000 for each year of the 5-year grant period. 
(f)DefinitionsFor purposes of this section: 
(1)The term State includes the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the Virgin Islands, and any other territory or possession of the United States. 
(2)The term State collaborative means a collaborative of a State educational agency and not less than 2 other governmental agencies or nonprofit organizations that provide services to children and families. 
6.Advisory committee 
(a)EstablishmentThere is hereby established an advisory committee to be known as the Full-Service Community Schools Advisory Committee (in this section referred to as the Advisory Committee). 
(b)DutiesSubject to subsection (c), the Advisory Committee shall— 
(1)consult with the Secretary on the development and implementation of programs under this Act; 
(2)identify strategies to improve the coordination of Federal programs in support of full-service community schools; and 
(3)issue an annual report to the Congress on efforts under this Act.   
(c)ConsultationIn carrying out its duties under this section, the Advisory Committee shall consult annually with eligible entities awarded grants under section 4, State collaboratives awarded grants under section 5, and other entities with expertise in operating full-service community schools. 
(d)MembersThe Advisory Committee shall consist of 4 members as follows: 
(1)The Attorney General of the United States (or the Attorney General’s delegate). 
(2)The Secretary of Agriculture (or the Secretary’s delegate). 
(3)The Secretary of Health and Human Services (or the Secretary’s delegate). 
(4)The Secretary of Labor (or the Secretary’s delegate). 
7.General provisions 
(a)Technical assistanceThe Secretary, directly or through grants, shall provide such technical assistance as may be appropriate to accomplish the purposes of this Act. 
(b)Evaluations by SecretaryThe Secretary shall conduct evaluations on the effectiveness of grants under section 4 and 5 in achieving the purposes of this Act. 
(c)Evaluations by granteesThe Secretary shall require each recipient of a grant under this section— 
(1)to conduct periodic evaluations of the progress achieved with the grant toward achieving the purposes of this Act; 
(2)to use such evaluations to refine and improve activities conducted with the grant and the performance measures for such activities; and 
(3)to make the results of such evaluations publicly available, including by providing public notice of such availability. 
(d)Supplement, not supplantFunds made available to a grantee under this Act may be used only to supplement, and not supplant, any other Federal, State, or local funds that would otherwise be available to carry out the activities assisted under this Act. 
(e)Matching funds 
(1)In generalThe Secretary shall require each recipient of a grant under this Act to provide matching funds from non-Federal sources in an amount determined under paragraph (2). 
(2)Determination of amount of match 
(A)Sliding scaleSubject to subparagraph (B), the Secretary shall determine the amount of matching funds to be required of a grantee under this subsection based on a sliding fee scale that takes into account— 
(i)the relative poverty of the population to be targeted by the grantee; and 
(ii)the ability of the grantee to obtain such matching funds. 
(B)Maximum amountThe Secretary may not require any grantee under this section to provide matching funds in an amount that exceeds the amount of the grant award.  
(3)In-kind contributionsThe Secretary shall permit grantees under this section to match funds in whole or in part with in-kind contributions. 
(4)ConsiderationNotwithstanding this subsection, the Secretary shall not consider an applicant's ability to match funds when determining which applicants will receive grants under this Act. 
8.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to carry out this Act $200,000,000 for fiscal year 2005 and such sums as may be necessary for each of fiscal years 2006 through 2009. 
(b)AllocationOf the amounts appropriated to carry out this Act for each fiscal year— 
(1)75 percent shall be for section 4; 
(2)20 percent shall be for section 5; and 
(3)of the remaining 5 percent, not less than $500,000 shall be for technical assistance under section 7(a).  
 
